Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 1 of 29 PageID #: 9575



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             TERRE HAUTE DIVISION

  WESLEY IRA PURKEY,                            )
                                                )
                             Petitioner,        )
                                                )
                        v.                      )   No. 2:19-cv-00414-JPH-DLP
                                                )
  UNITED STATES OF AMERICA, et al.              )
                                                )
                             Respondents.       )

        ORDER DENYING PETITION FOR A WRIT OF HABEAS CORPUS

        Wesley Purkey is a federal prisoner on death row at the United States

  Penitentiary in Terre Haute, Indiana. He was sentenced to death 16 years ago

  in the United States District Court for the Western District of Missouri after a

  jury found him guilty of kidnapping and murdering Jennifer Long.              The

  conviction and sentence were affirmed on direct appeal.      Mr. Purkey sought

  postconviction relief under 28 U.S.C. § 2255 in the district court where he was

  convicted and sentenced. That request was denied by the district court and

  affirmed on appeal.

        Mr. Purkey cannot bring a successive § 2255 motion in the court of

  conviction, so he seeks relief from this Court in the form of a 28 U.S.C. § 2241

  petition that raises eight claims. These claims, however, cannot be raised and

  adjudicated under § 2241 because they do not fall within any of the limited

  circumstances the Seventh Circuit has recognized when a federal prisoner may

  challenge a conviction and sentence by way of § 2241. Moreover, there is not a

  structural problem with § 2255 when applied to Mr. Purkey’s case. For these


                                            1
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 2 of 29 PageID #: 9576



  reasons, Mr. Purkey’s § 2241 action must be dismissed and his petition for a

  writ of habeas corpus denied.

                                          I.

        A full recitation of the facts and procedural background is set forth in the

  two opinions issued by the United States Court of Appeals for the Eighth Circuit

  following Mr. Purkey’s appeals. See United States v. Purkey, 428 F.3d 738, 744-

  46 (8th Cir. 2005) (“Purkey I”); United States v. Purkey, 729 F.3d 860, 866-68

  (8th Cir. 2013) (“Purkey II”).

        A.     Factual Background

        While the details of Mr. Purkey’s crimes are not relevant to the ultimate

  resolution of his legal claims, a brief summary is appropriate for context.

        Jennifer Long, a sixteen-year-old high school sophomore, disappeared in

  January 1998. Purkey I, 428 F.3d at 745. She was walking on a sidewalk in

  Missouri when Mr. Purkey picked her up in his truck and drove her to his house

  in Kansas. Purkey II, 729 F.3d at 866-67. Mr. Purkey raped her and, after she

  attempted to escape, “became enraged and repeatedly stabbed [her] in the chest,

  neck, and face with [a] boning knife, eventually breaking its blade inside her

  body.” Id.   Mr. Purkey dismembered her body with a chainsaw, burned her

  remains in his fireplace, and dumped them into a septic pond. Id.

        No one knew what happened to Jennifer Long until December 1998.

  Purkey I, 428 F.3d at 745. At that time, Mr. Purkey faced a life sentence for

  murdering eighty-year-old Mary Ruth Bales, whom Mr. Purkey bludgeoned to

  death with a hammer in her own home. Purkey II, 729 F.3d at 867–68. Mr.


                                          2
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 3 of 29 PageID #: 9577



  Purkey confessed to law enforcement that he had kidnapped, raped, and

  murdered Jennifer Long earlier that year.         Id.   He also admitted taking

  “extraordinary measures to dispose of the body, including dismembering it with

  a chain saw and burning the remains[.]”       Purkey I, 428 F.3d at 745.    Law

  enforcement recovered remnants of crushed human bones where Mr. Purkey told

  them he had disposed of them, and in his former house where the murder took

  place. Mr. Purkey led law enforcement to where he left her remains. Id; Purkey

  II, 729 F.3d at 867; Dkt. 33-1 at 76–78.

        B.    Procedural Background

        Mr. Purkey was indicted for the kidnapping and murder of Jennifer Long

  on October 10, 2001, in the United States District Court for the Western District

  of Missouri. See United States v. Purkey, No. 4:01-cr-00308-FJG (W.D. Mo. Oct.

  10, 2001), Dkt. 1. On November 5, 2003, a jury found Mr. Purkey guilty. Id.,

  Dkt. 461.

        The separate penalty phase of the proceedings lasted seven days.       Mr.

  Purkey’s counsel presented 27 mitigating factors, including evidence of brain

  abnormalities and abuse as a child.        Dkt. 23-37 at 94-97.   The mitigation

  evidence included the testimony of 18 witnesses over two days. Dkt. 38-1; Dkt.

  39-1; Dkt. 40-1; Dkt. 41-1; Dkt. 42-1. Finding the existence of all six statutory

  aggravating factors, the jury recommended a sentence of death. Purkey, No.

  4:01-cr-00308-FJG, Dkt. 487. The District Court sentenced Mr. Purkey to death

  on January 23, 2004. Id., Dkt. 505.




                                         3
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 4 of 29 PageID #: 9578



        Mr. Purkey appealed his conviction and sentence to the United States

  Court of Appeals for the Eighth Circuit.     He raised several challenges to the

  pretrial proceedings, jury selection, and the guilt and penalty phases. Purkey I,

  428 F.3d at 746–64. One of those challenges—which is similar to claims before

  this Court—was that the District Court erred by accepting the mitigating factors

  portion of the verdict without requiring the jury to write out their specific

  findings.   Id. at 763.   The Eighth Circuit rejected Mr. Purkey’s claims and

  affirmed his conviction and sentence. Id. at 764. Mr. Purkey’s petition for writ

  of certiorari was denied by the United States Supreme Court on October 16,

  2006. See Purkey v. United States, 127 S. Ct. 433 (2006).

        On November 25, 2006, Mr. Purkey initiated postconviction proceedings

  by filing a motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255

  in the United States District Court for the Western District of Missouri. See

  Purkey v. United States, 2009 WL 3160774 (W.D. Mo. Sept. 29, 2009). The same

  District Judge who presided over Mr. Purkey’s trial presided over his § 2255

  motion.

        Mr. Purkey made 17 allegations of ineffective assistance against his trial

  counsel—Frederick Duchardt, Jr. and Laura O’Sullivan.            Id. at *1-3.   Mr.

  Duchardt submitted a 117-page affidavit to “refute” Mr. Purkey’s claims. Id. at

  *2. The District Court substantially relied on Mr. Duchardt’s affidavit in rejecting

  the ineffective assistance of counsel claims. Id. Mr. Purkey also alleged several

  due process violations. Id. at *3-5. The District Court rejected these claims as

  well and denied Mr. Purkey’s § 2255 motion. Id. at *6. The District Court later


                                           4
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 5 of 29 PageID #: 9579



  denied Mr. Purkey’s Rule 59(e) motion to alter or amend the judgment, see

  Purkey v. United States, 2009 WL 5176598, *3 (W.D. Mo. Dec. 22, 2009), and his

  request for a certificate of appealability, see Purkey v. United States, 2010 WL

  4386532, *10 (W.D. Mo. Oct. 28, 2010).

        Mr. Purkey sought a certificate of appealability from the Eighth Circuit on

  several claims, see Dkt. 48-13, but the Eighth Circuit granted Mr. Purkey a

  certificate of appealability on only two of them, see Purkey II, 729 F.3d at 861;

  Dkt. 48-14. First, the Eighth Circuit permitted Mr. Purkey to raise three issues

  regarding the ineffectiveness of his trial counsel during the penalty phase: “(1)

  his alleged failure to adequately prepare and present the testimony of three

  expert witnesses, (2) his alleged failure to adequately investigate and prepare two

  mitigating witnesses, which resulted in their testimony being more prejudicial

  than beneficial, and (3) his alleged failure to adequately investigate and present

  other mitigating evidence.” Purkey II, 729 F.3d at 862. These issues are similar

  to the second claim Mr. Purkey raises in this Court. Second, the Eighth Circuit

  permitted Mr. Purkey to challenge whether the District Court abused its

  discretion by denying relief without an evidentiary hearing. Id.

        The Eighth Circuit rejected both of Mr. Purkey’s claims. It reasoned that

  it need not decide whether Mr. Purkey could establish deficient performance—

  and consequently did not consider Mr. Duchardt’s affidavit—because Mr. Purkey

  could not establish prejudice given the “particularly gruesome” nature of the

  crime. Id. at 862-68 & n.2. As to whether the District Court should have held

  an evidentiary hearing, the Eighth Circuit reasoned that Mr. Purkey could not


                                          5
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 6 of 29 PageID #: 9580



  establish prejudice even taking his evidence as true, so it was not an abuse of

  discretion to decline to hold an evidentiary hearing. Id. at 869.

        Mr. Purkey petitioned for panel rehearing, Dkt. 48-15, which the Eighth

  Circuit denied on December 17, 2013, Dkt. 48-16. The Supreme Court denied

  Mr. Purkey’s petition for writ of certiorari on October 14, 2014. See Purkey v.

  United States, 135 S. Ct. 355 (2014).

        On July 25, 2019, the Department of Justice set Mr. Purkey’s execution

  date for December 13, 2019.       He filed the instant habeas petition under 28

  U.S.C. § 2241 on August 27, 2019. He filed an amended petition on September

  12, 2019. The petition was fully briefed on October 28, 2019.

                                           II.

        Mr. Purkey raises eight claims in his § 2241 petition:

  (1) trial counsel provided ineffective assistance by failing to challenge Juror 13;

  (2) trial counsel provided ineffective assistance by failing to investigate, develop,

  and present compelling mitigation evidence;

  (3) Mr. Duchardt perpetrated a fraud on the Court during the § 2255 proceedings

  by submitting an affidavit containing false and misleading statements to

  undermine Mr. Purkey’s ineffective assistance of counsel claims;

  (4) Mr. Purkey’s death sentence violates the Eighth Amendment because there is

  a substantial possibility that the jury instructions led the jury to believe that

  they could not consider certain mitigating evidence;




                                           6
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 7 of 29 PageID #: 9581



  (5) Mr. Purkey’s death sentence violates the Sixth Amendment because the jury

  did not find beyond a reasonable doubt each fact necessary to impose a death

  sentence;

  (6) imposition of the death penalty under the Federal Death Penalty Act violates

  the Eighth Amendment;

  (7) imposition of the death penalty on individuals such as Mr. Purkey who suffer

  from a severe mental illness violates the Eighth Amendment; and

  (8) trial counsel provided ineffective assistance by improperly advising Mr.

  Purkey before he testified at the pre-trial suppression hearing. See Dkt. 23.

          The United States takes the position that the Court cannot reach the

  merits of these claims because Mr. Purkey cannot raise them in a § 2241

  petition. Dkt. 49. That’s true if Mr. Purkey cannot meet the requirements of 28

  U.S.C. § 2255(e)—commonly referred to as the Savings Clause. See Webster v.

  Daniels, 784 F.3d 1123, 1135 (7th Cir. 2015) (en banc). Mr. Purkey argues that

  some of his claims meet these requirements. Dkt. 23; Dkt. 58.

                                        III.

          The Court begins its analysis by examining the statutory framework

  governing federal prisoners’ postconviction challenges. The Court next assesses

  whether Seventh Circuit precedent requires or allows Mr. Purkey’s claims to

  proceed under the Savings Clause.      The Court then turns to Mr. Purkey’s

  arguments for recognizing a new category of claims that can be brought via §

  2241.




                                         7
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 8 of 29 PageID #: 9582



        A.    Statutory   Framework           for   Federal   Prisoners    Seeking
              Postconviction Relief

         The only way a federal prisoner may pursue postconviction relief in a

  separate civil action is under 28 U.S.C. §§ 2255 and 2241.

        1. Section 2255

        “As a general rule, a federal prisoner wishing to collaterally attack his

  conviction or sentence must do so under § 2255.” Chazen v. Marske, 938 F.3d

  851, 856 (7th Cir. 2019). Congress has placed limitations on a federal prisoner’s

  ability to bring a § 2255 action. First, such action can only be brought in the

  court which imposed the sentence.      28 U.S.C. § 2255(a).    Second, a federal

  prisoner is limited to bringing one § 2255 motion, unless the court of appeals for

  the district where the action is filed determines that a second or successive

  motion contains:

        (1) newly discovered evidence that, if proven and viewed in light of
        the evidence as a whole, would be sufficient to establish by clear and
        convincing evidence that no reasonable factfinder would have found
        the movant guilty of the offense; or

        (2) a new rule of constitutional law, made retroactive to cases on
        collateral review by the Supreme Court, that was previously
        unavailable.

  28 U.S.C. § 2255(h).

        2. The Savings Clause and Section 2241

        Congress created within § 2255 a narrow exception to the “general rule”

  that requires a federal prisoner to bring a collateral attack under § 2255—the

  Savings Clause. Under the Savings Clause, a prisoner can seek a writ of habeas

  corpus through an action under § 2241 if the prisoner can show “that the remedy


                                          8
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 9 of 29 PageID #: 9583



  by [§ 2255] motion is inadequate or ineffective to test the legality of his

  detention.” 28 U.S.C. § 2255(e). Unlike a § 2255 action, which must be brought

  in the district where the sentence was imposed, a § 2241 action must be brought

  in the district where the prisoner is in custody. Webster, 784 F.3d at 1124.

        Consistent with the “general rule,” the Savings Clause “steers almost all

  prisoner challenges to their convictions and sentences toward § 2255” and away

  from § 2241. Shepherd, 911 F.3d 861, 862 (7th Cir. 2018).         Consequently, a

  federal prisoner may seek relief under § 2241 “[o]nly in rare circumstances where

  § 2255 is inadequate or ineffective to test the legality of the prisoner’s detention

  . . . .” Light v. Caraway, 761 F.3d 809, 812 (7th Cir. 2014) (citations and

  quotations omitted). To determine whether Mr. Purkey’s petition presents such

  a “rare circumstance,” the Court looks to Seventh Circuit precedent.

        B.    Instances Where the Seventh Circuit has Found the Savings
              Clause to Apply

        Determining whether § 2255 is inadequate or ineffective is a “very knotty

  procedural issue” of “staggering” complexity. Chazen, 938 F.3d at 855-56. While

  it is “hard to identify exactly what [the Savings Clause] requires,” id. at 863

  (Barrett, J., concurring), several guiding principles have emerged from the cases.

        Section 2255 is inadequate or ineffective as applied to a specific case only

  where there is “some kind of structural problem with section 2255.” Webster,

  784 F.3d at 1136. A structural problem requires “something more than a lack

  of success with a section 2255 motion.” Id. It must “foreclose[] even one round

  of effective collateral review, unrelated to the petitioner’s own mistakes.” Poe v.



                                           9
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 10 of 29 PageID #: 9584



  LaRiva, 834 F.3d 770, 773 (7th Cir. 2016) (citation and quotation omitted).

  Section 2255 is inadequate or ineffective where the court finds that the federal

  prisoner did not have “a reasonable opportunity [in a prior § 2255 proceeding] to

  obtain a reliable judicial determination of the fundamental legality of his

  conviction and sentence.” Chazen, 938 F.3d at 856 (alteration in original)

  (quoting In re Davenport, 147 F.3d 605, 609 (7th Cir. 1998)).

          Applying these principles, the Seventh Circuit has found a structural

  problem with § 2255 in three instances:

     1.    When a claim is based on a new rule of statutory law made retroactive by

           the Supreme Court. See Davenport, 147 F.3d at 610.

     2.    When a claim is based on a decision of an international tribunal that

           could not have been raised in an initial § 2255 motion. See Garza v.

           Lappin, 253 F.3d 918, 920 (7th Cir. 2001).

     3.    When a claim is based on limited types of new evidence that “would reveal

           that the Constitution categorically prohibits a certain penalty.” Webster,

           784 F.3d at 1139.

  See id. at 1135–36 (analyzing Davenport—which contains the Seventh Circuit’s

  “most extensive treatment” of the Savings Clause—and Garza when setting out

  the Seventh Circuit’s Savings Clause precedents); see also Fulks v. Krueger, 2019

  WL 4600210, *3 (S.D. Ind. Sept. 20, 2019). The parties appear to agree that

  these three cases identify the structural problems with § 2255 recognized by the

  Seventh Circuit. See Dkt. 49 at 38–42; Dkt. 58 at 7–9.




                                          10
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 11 of 29 PageID #: 9585



     1. Davenport

          In Davenport, the Seventh Circuit found a structural problem in § 2255

  because § 2255(h) does not permit federal prisoners to file a second or successive

  § 2255 motion raising claims based on new statutory law. The petitioner sought

  the benefit of a Supreme Court decision changing the Seventh Circuit’s

  interpretation of a statute that existed at the time of his first § 2255 motion.

  Davenport, 147 F.3d at 610. Because the Supreme Court changed the governing

  law after the petitioner’s § 2255 proceedings had concluded, he “could not [have]

  use[d] a first motion under [§ 2255] to obtain relief on a basis not yet established

  by law.” Id. Nor could he have received authorization to file “a second or other

  successive motion [under § 2255(h)] . . . because the basis on which he [sought]

  relief [was] neither newly discovered evidence nor a new rule of constitutional

  law.”    Id. (emphasis added); see Poe, 834 F.3d at 773 (“Where Davenport

  recognized a structural problem in § 2255(h) is in the fact that it did not permit

  a successive petition for new rules of statutory law made retroactive by the

  Supreme Court.”). This structural problem was fixed in Davenport “by effectively

  giving such prisoners the relief that they would have had if § 2255(h)(2) had

  included them.” Chazen, 938 F.3d at 864 (Barrett, J., concurring).

          The Seventh Circuit has “developed a three-part test implementing

  Davenport’s holding.” Beason v. Marske, 926 F.3d 932, 935 (7th Cir. 2019). The

  petitioner must establish that:

          (1) the claim relies on a statutory interpretation case, not a
          constitutional case and thus could not have been invoked by a
          successive § 2255 motion; (2) the petitioner could not have invoked


                                          11
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 12 of 29 PageID #: 9586



          the decision in his first § 2255 motion and the decision applies
          retroactively; and (3) the error is grave enough to be deemed a
          miscarriage of justice.

  Id.

        2. Garza

          In Garza, the Seventh Circuit again found a structural problem with

  § 2255 rooted in § 2255(h). After the conclusion of the petitioner’s first § 2255,

  he received a decision from the Inter-American Commission on Human Rights

  finding that his rights were violated during the penalty phase of his criminal

  trial. Garza, 253 F.3d at 920. The petitioner wished to use this decision to

  challenge his death sentence.      Id.   Notably, the petitioner could not have

  petitioned the Inter-American Commission on Human Rights for relief until he

  had exhausted his “national remedies”—that is, until after he had filed a § 2255

  motion. Id. Because it was “literally impossible” for the petitioner to have raised

  his claim in his § 2255 motion, there was a structural problem with § 2255 in

  that it did not “provide[] an adequate avenue for testing Garza’s present challenge

  to the legality of his sentence.” Id. at 922–23. Simply put, the petitioner could

  not have raised his claim in his initial § 2255, nor, as in Davenport, could he

  have received authorization to file a second or successive § 2255 motion under

  § 2255(h). Id. at 923.

        3. Webster

          In Webster, the Seventh Circuit held for the first and only time that the

  Savings Clause was met for a constitutional claim. The petitioner in Webster

  sought to challenge his death sentence as barred by Atkins v. Virginia, 536 U.S.


                                           12
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 13 of 29 PageID #: 9587



  304 (2002), which held that the Eighth Amendment forbids the execution of a

  person with an intellectual disability.    Although the petitioner had raised an

  Atkins claim in his § 2255 proceeding, he wished to present “newly discovered

  evidence” to support that claim in his § 2241 petition. Webster, 784 F.3d at

  1125.

          The Seventh Circuit found that “there is no categorical bar against resort

  to section 2241 in cases where new evidence would reveal that the Constitution

  categorically prohibits a certain penalty.” Id. at 1139. The structural problem

  identified by the Seventh Circuit was based on at least two concerns. First,

  § 2255(h)(1) only allows a second or successive § 2255 motion if newly discovered

  evidence meets a certain threshold to demonstrate that the petitioner is not

  guilty of the offense. Id. at 1134–35, 1138. It does not allow for such motions if

  the petitioner presents newly discovered evidence that the petitioner is ineligible

  to receive his sentence.    Id.   Second, Congress could not have contemplated

  whether claims of categorical ineligibility for the death penalty should be

  permitted in second or successive § 2255 motions because the relevant cases—

  Atkins and Roper v. Simmons, 543 U.S. 551 (2005) 1—had not been decided when

  § 2255 was enacted. Webster, 784 F.3d at 1138 (“[T]he fact that the Supreme

  Court had not yet decided Atkins and Roper at the time AEDPA was passed

  supports the conclusion that the narrow set of cases presenting issues of

  constitutional ineligibility for execution is another lacuna in the statute.”); id. at


  1 In Roper, the Supreme Court held it violates the Eighth and Fourteenth
  Amendments to impose “the death penalty on offenders who were under the age
  of 18 when their crimes were committed.” 543 U.S. at 578.
                                            13
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 14 of 29 PageID #: 9588



  1139 (“In Webster’s case, the problem is that the Supreme Court has now

  established that the Constitution itself forbids the execution of certain people:

  those who satisfy the criteria for intellectual disability that the Court has

  established, and those who were below the age of 18 when they committed the

  crime.”).

        Webster is the first and only time the Seventh Circuit permitted a

  constitutional claim to proceed through the Savings Clause. Indeed, the court

  “took great care to assure that its holding was narrow in scope.” Poe, 834 F.3d

  at 774.     It limited its holding to the narrow legal and factual circumstances

  presented in the case, stating explicitly that the case “will have a limited effect

  on future habeas corpus proceedings.” Webster, 784 F.3d at 1140 n.9; see Poe,

  834 F.3d at 774 (“[T]here is nothing in Webster to suggest that its holding applies

  outside the context of new evidence.”).

        To fall within Webster’s holding, the new evidence must meet three

  conditions:

        First, the evidence sought to be presented must have existed at the
        time of the original proceedings. . . . Second, the evidence must have
        been unavailable at the time of trial despite diligent efforts to obtain
        it. Third, and most importantly, the evidence must show that the
        petitioner is constitutionally ineligible for the penalty he received.
        Because the Supreme Court has declared only two types of persons
        (minors and the intellectually disabled) categorically ineligible for a
        particular type of punishment, our ruling is as a matter of law
        limited to that set of people—those who assert that they fell into one
        of these categories at the time of the offense. These three limitations
        are more than adequate to prevent the dissent’s feared flood of
        section 2241 petitions[.]

  Webster, 784 F.3d at 1140 n.9. It’s thus “a rare case” that qualifies. Id. at 1140.



                                            14
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 15 of 29 PageID #: 9589



        In sum, the Seventh Circuit has found a structural defect in § 2255 in

  three instances, each limited to a narrowly identified specific type of claim.

        C.    Mr. Purkey’s Claims Do Not Fit within Any of the Instances
              Where the Seventh Circuit Has Found the Savings Clause to
              Apply

        Mr. Purkey’s claims do not fall within the holdings of Davenport, Garza, or

  Webster. Mr. Purkey’s claims are all constitutional rather than statutory, so

  none of them meet Davenport’s first requirement. See Poe, 834 F.3d at 773

  (explaining that Davenport “preclude[s] use of § 2241 for a constitutional case”).

  The structural defect in § 2255 identified in Davenport—that § 2255(h) does not

  permit successive § 2255 motions “for new rules of statutory law made

  retroactive by the Supreme Court,” id.—therefore does not apply to any of his

  claims.

        Mr. Purkey’s claims do not fit within Garza’s narrow holding. Unlike the

  petitioner’s claims in Garza—which were based on the decision of an

  international tribunal and could not possibly have been raised in his initial

  § 2255 motion—Mr. Purkey’s claims are common constitutional claims that can

  be raised in a § 2255 motion and thus do not implicate the structural concern

  identified in Garza.   Notably, the Seventh Circuit has recognized that Garza

  involved “‘very unusual facts’ . . . [and thus] its applicability beyond those facts

  is limited.” Kramer v. Olson, 347 F.3d 214, 218 n.1 (7th Cir. 2003) (quoting

  Garza, 253 F.3d at 921).

        Last, Mr. Purkey’s claims do not fall within Webster’s narrow holding.

  Among other limitations, Webster only applies to claims that an individual is


                                          15
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 16 of 29 PageID #: 9590



  “categorically ineligible for the death penalty,” such as claims under Atkins and

  Roper. Webster, 784 F.3d at 1138-40; see id. at 1140 n.9 (“Because the Supreme

  Court has declared only two types of persons (minors and the intellectually

  disabled) categorically ineligible for a particular type of punishment, our ruling

  is as a matter of law limited to that set of people—those who assert that they fell

  into one of these categories at the time of the offense.”). 2 Only one of Mr. Purkey’s

  claims meets this requirement—his claim that Atkins should be extended to

  preclude execution of those who are mentally ill. Dkt. 23 at 199. But Mr. Purkey

  does not present any argument that this claim meets the Savings Clause, let

  alone a specific argument that it meets the requirements of Webster by, for

  example, showing that the claim relies on newly discovered evidence that existed

  at the time of the original proceeding. See Dkt. 23; Dkt. 58. Accordingly, Mr.




  2
   For the first time in his reply, Mr. Purkey presents a cursory argument for why
  the Savings Clause is met for Claim 4 (that the jury instructions led the jury to
  believe that they could not consider certain mitigating evidence) and Claim 6 (the
  death penalty violates the Eighth Amendment). See Dkt. 58 at 67-69. He argues
  that Claim 4 falls within Webster because he relies on new evidence—namely,
  juror affidavits that purportedly show that jurors misunderstood the jury
  instructions. Id. at 66-67. But, as explained, this claim does not meet Webster’s
  third limitation.

  As to Claim 6, he argues that this claim relies on new law—the Supreme Court’s
  decision in Hurst v. Florida, 136 S. Ct. 616 (2016)—and thus his claim falls
  within Garza and Webster. Dkt. 58 at 68-69. Webster is of no assistance for
  this claim, as it does not rely on new evidence. Poe, 834 F.3d at 774 (“[T]here is
  nothing in Webster to suggest that its holding applies outside the context of new
  evidence.”). Garza is also of no assistance, as nothing in it suggests that simply
  relying on a new legal precedent can meet the Savings Clause. If it did, Garza
  would not be described by the Seventh Circuit as having only “limited”
  applicability beyond its “‘very unusual facts.’” Kramer, 347 F.3d at 218 (quoting
  Garza, 253 F.3d at 921).
                                           16
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 17 of 29 PageID #: 9591



  Purkey’s claims cannot proceed through the Savings Clause via the structural

  defect in § 2255 identified in Webster.

        Recognizing that his claims do not fall within the specific holdings of

  Davenport, Garza, or Webster, dkt. 58 at 7-8, Mr. Purkey argues that he can

  nonetheless meet the general Savings Clause test set forth in these cases. Id. at

  7-9. In other words, Mr. Purkey asks this Court to extend the Seventh Circuit’s

  Savings Clause precedents to new types of claims. The Court now turns to these

  arguments.

        D.     The Martinez–Trevino Doctrine Does Not Apply to Mr. Purkey’s
               Case

        Mr. Purkey’s only fully developed Savings Clause argument is for his

  ineffective assistance of trial counsel claims (Claims 1, 2, and 8). 3 See Dkt. 23

  at 11-19; Dkt. 58 at 6-19. Mr. Purkey argues that his ineffective assistance

  claims meet the Savings Clause because he “has not had a meaningful

  opportunity to present” them to any Court. Dkt. 23 at 15.

        There is no dispute that Mr. Purkey could not have raised these ineffective

  assistance claims on direct appeal and that he cannot raise them now in a

  second or successive § 2255 motion. Dkt. 23 at 12, 15; Dkt. 49 at 36. Mr.

  Purkey could not have raised his ineffective assistance claims on direct appeal

  because, except in rare circumstances, such claims “should be pursued in a

  collateral proceeding under 28 U.S.C. § 2255.” United States v. Moody, 770 F.3d



  3 Mr. Purkey does not advance any argument for why the Savings Clause is met
  for Claims 5 and 7, and the cursory arguments for why his other claims meet
  the Savings Clause are addressed in Section III.C above.
                                            17
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 18 of 29 PageID #: 9592



  577, 582 (7th Cir. 2014); see United States v. Bryant, 754 F.3d 443, 444 (7th Cir.

  2014) (“A claim of ineffective assistance need not, and usually as a matter of

  prudence should not, be raised in a direct appeal, where evidence bearing on the

  claim cannot be presented and the claim is therefore likely to fail even if

  meritorious.”).   He cannot raise them now in a second or successive § 2255

  motion because his claims do not meet the criteria in § 2255(h).

        That leaves the failure to raise the claims in his initial § 2255 proceeding.

  Mr. Purkey maintains that he did not raise them because § 2255 counsel was

  ineffective. 4 Dkt. 23 at 13-18. Mr. Purkey argues that he may raise these claims

  now in this § 2241 action based on Martinez v. Ryan, 566 U.S. 1 (2012), Trevino

  v. Thaler, 569 U.S. 413 (2013), and Ramirez v. United States, 799 F.3d 845, 853

  (7th Cir. 2015). Dkt. 23 at 16-17. The United States argues that neither the

  Martinez–Trevino doctrine nor Ramirez relate to the Savings Clause analysis, and

  that this Court should not extend the holdings of those cases to the entirely

  different legal question presented here. Dkt. 49 at 42-47.

      1. The Martinez–Trevino Doctrine

        The Court begins with the Martinez–Trevino doctrine. Both Martinez and

  Trevino involved state prisoners whose ineffective assistance of trial counsel

  claims were deemed procedurally defaulted by a federal court because the claims

  were not properly raised in state court.



  4 Because Mr. Purkey’s claims must be rejected for other reasons, the Court does
  not address whether § 2255 counsel provided ineffective assistance by not
  adequately investigating and presenting Mr. Purkey’s ineffective assistance of
  trial counsel claims.
                                         18
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 19 of 29 PageID #: 9593



        In Martinez, appointed postconviction counsel failed to raise an ineffective

  assistance claim in an Arizona collateral proceeding. Martinez’s postconviction

  relief case was dismissed. About a year and half later, Martinez obtained new

  counsel and filed new ineffective assistance of counsel claims in a second Arizona

  collateral proceeding.     The petition was dismissed because Martinez had not

  raised these claims in his first collateral proceeding.       After exhausting all

  postconviction procedures available under Arizona law, Martinez sought habeas

  relief in federal court.

        The District Court denied relief on the basis that Martinez had

  procedurally defaulted his ineffective assistance claims by not properly raising

  them in state court. After the Ninth Circuit affirmed, the Supreme Court granted

  certiorari to answer the “precise question” of “whether ineffective assistance in

  an initial-review collateral proceeding on a claim of ineffective assistance at trial

  may provide cause for a procedural default in a federal habeas proceeding.”

  Martinez, 566 U.S. at 9. The Supreme Court held that if state law requires state

  prisoners to raise ineffective assistance of trial counsel claims “in an initial-

  review collateral proceeding, a procedural default will not bar a federal habeas

  court from hearing a substantial claim of ineffective assistance at trial if, in the

  initial-review collateral proceeding, there was no counsel or counsel in that

  proceeding was ineffective.” 566 U.S. at 17 (emphasis added).

        In Trevino, the Court considered “whether, as a systematic matter, Texas

  affords meaningful review of a claim of ineffective assistance of trial counsel.”

  Trevino, at 425.     Concluding it did not, the Court extended the holding of


                                           19
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 20 of 29 PageID #: 9594



  Martinez to jurisdictions like Texas where, although one can technically raise

  ineffective assistance of trial counsel claims on direct review, the “structure and

  design” of the system make that “virtually impossible.” 569 U.S. at 416.

     2. The Extension of the Martinez–Trevino Doctrine in the Seventh Circuit

         In Ramirez, the Seventh Circuit addressed, to a limited extent, whether the

  Martinez–Trevino doctrine applies in the context of a federal § 2255 proceeding.

  The petitioner was a federal prisoner who failed to timely appeal the denial of his

  § 2255 motion because § 2255 counsel abandoned him.             799 F.3d at 847.

  Consequently, he was not able to obtain appellate review of his § 2255

  proceeding. Id. at 849. The petitioner then “moved under Federal Rule of Civil

  Procedure 60(b)(6) for relief from the judgment,” arguing “that postconviction

  counsel was ineffective for causing him to miss the appeal deadline.” Id. at 848.

  The District Court denied the motion, believing that “there is no right to counsel

  on collateral review.” Id. (citing Coleman v. Thompson, 501 U.S. 722 (1991)).

         The Seventh Circuit resolved two issues. It first found that the petitioner

  was not “trying to present a new reason why he should be relieved of either his

  conviction or sentence” but instead was “trying to reopen his existing section

  2255 proceeding and overcome a procedural barrier to its adjudication.” Id. at

  850.    Under these circumstances, the Seventh Circuit concluded that the

  petitioner’s Rule 60(b)(6) motion was permitted and was “not a disguised second

  or successive motion under section 2255.” Id.

         The Seventh Circuit next concluded that the Martinez–Trevino doctrine

  applies to federal prisoners “who bring motions for postconviction relief under


                                          20
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 21 of 29 PageID #: 9595



  section 2255.” Ramirez, 799 F.3d at 852. Therefore, under Rule 60(b)(6), the

  petitioner could argue that § 2255 counsel’s abandonment allowed him to file an

  otherwise untimely appeal. Id. at 854 (“We see no reason to distinguish between

  actions at the state level that result in procedural default and the consequent

  loss of a chance for federal review [as happened in Martinez and Trevino], and

  actions at the federal level that similarly lead to a procedural default that forfeits

  appellate review.”).

     3. Mr. Purkey’s Claims Cannot Proceed Under Martinez, Trevino, or Ramirez

        Mr. Purkey argues that under Ramirez, he may now raise claims of

  ineffective assistance of trial counsel that were not raised in his § 2255 action

  due to ineffective assistance of § 2255 counsel.     Acknowledging that he cannot

  bring a second or successive § 2255 action, Mr. Purkey argues that he

  nonetheless has the right to judicial review of his § 2255 proceeding. Dkt. 23 at

  15-18. More specifically, he argues that he must be able to present his claims

  in a § 2241 action and that Ramirez supports opening this avenue of review.

        The Court disagrees. Martinez, Trevino, and Ramirez do not involve the

  Savings Clause and thus are not controlling.        Moreover, nothing in Ramirez

  suggests that its holding regarding Martinez–Trevino applies outside of the

  § 2255 context. The Seventh Circuit framed the second legal question in Ramirez

  as whether Martinez and Trevino “apply to some or all federal prisoners who bring

  motions for postconviction relief under section 2255.” 799 F.3d at 852 (emphasis

  added). But this says nothing about whether Martinez–Trevino has any role in

  demonstrating whether the Savings Clause is met and thus whether § 2241 is


                                           21
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 22 of 29 PageID #: 9596



  available. Further, applying Martinez–Trevino to the narrow circumstances of a

  Rule 60(b) motion in a § 2255 proceeding does not create a rule that federal

  prisoners must have an alternative way to raise ineffective assistance of

  postconviction counsel when § 2255 is closed. Ramirez does not address these

  questions at all. And unlike the petitioner in Ramirez, Mr. Purkey had appellate

  review of his § 2255 case. Applying it here would therefore require a substantial

  extension of Ramirez, and the Seventh Circuit has rejected other opportunities

  to do so. Cf. Lombardo, 860 F.3d at 559 (holding that Ramirez should not be

  extended to the equitable tolling context).

         Moreover, Ramirez has been construed narrowly by the Seventh Circuit to

  the facts involving abandonment of counsel. See Lombardo v. United States, 860

  F.3d 547, 559 (7th Cir. 2017) (“[N]otwithstanding its discussion of Martinez and

  Trevino and its embracing of the principles underlying those cases, Ramirez’s

  holding is best construed as resting on [counsel] abandonment.”); see also

  Adams v. United States, 911 F.3d 397, 404 n.2 (7th Cir. 2018) (citing Ramirez

  for the proposition that “[a]bandonment by counsel” can qualify as a procedural

  defect that can be raised in a Rule 60(b) motion following the denial of § 2255

  relief).

         For these reasons, the Court rejects Mr. Purkey’s argument that ineffective

  assistance of trial counsel claims that rely on Martinez–Trevino meet the Savings

  Clause. 5   Mr. Purkey does not cite any federal court that has accepted this



  5 Mr. Purkey argues, in reply, that the Martinez–Trevino doctrine permits his
  fraud-on-the-Court claim (Claim 3) to proceed in this action. Dkt. 58 at 57-58.
                                          22
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 23 of 29 PageID #: 9597



  argument, and the federal courts that have considered this argument have

  rejected it. See, e.g., United States v. Sheppard, 742 F. App’x 599 (3d Cir. 2018)

  (rejecting the petitioner’s argument that Ramirez shows he meets the Savings

  Clause because he can raise the Martinez–Trevino issue in a Rule 60(b) motion

  in the underlying § 2255; “Section 2255 together with Rule 60(b) thus plainly is

  not inadequate or ineffective to test the legality of [the petitioner’s] conviction

  and sentence such that he may resort to a § 2241 habeas corpus petition.”);

  Rojas v. Unknown Party, 2017 WL 4286186, *6 (D. Ariz. May 16, 2017) (“Martinez

  and Trevino do not impact the [Savings Clause] analysis or otherwise apply to §

  2241 petitions. Simply stated, Martinez and Trevino were based on the narrow

  ground of procedural default in the context of a § 2254 petition. The reasoning

  of these cases has never been extended or applied by any court to a § 2241

  petition.”); see also Dinwiddie v. United States, No. 2:18-cv-00149-JPH-MJD,

  Dkt. 25 (S.D. Ind. July 25, 2019); Jackman v. Shartle, 535 F. App’x 87, 89 n.5

  (3d Cir. 2013).

        The Court concludes that neither Ramirez nor any other precedent

  requires it to grant Mr. Purkey the relief he seeks.

        E.    There is No Structural Problem with § 2255 When Applied to
              Mr. Purkey’s Case

        To the extent that Ramirez may authorize, without requiring, the Court to

  extend Ramirez’s holding to the Savings Clause context, the Court declines to do

  so. There is no structural problem with § 2255 when applied to the facts of Mr.


  For the same reasons it does not permit his ineffective assistance claims to
  proceed, the Court rejects this contention.
                                          23
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 24 of 29 PageID #: 9598



  Purkey’s case. While Mr. Purkey did not succeed with his § 2255 motion, a

  structural problem requires “something more than a lack of success with a

  section 2255 motion.” Webster, 784 F.3d at 1136. It must “foreclose[] even one

  round of effective collateral review, unrelated to the petitioner’s own mistakes.”

  Poe v. LaRiva, 834 F.3d 770, 773 (7th Cir. 2016) (citation and quotation omitted).

  That’s not the case here.

        In his § 2255 action, Mr. Purkey made 17 allegations of ineffective

  assistance against his trial counsel. Those claims were heard and adjudicated

  by the District Court, and the denial of them was affirmed by the Eighth Circuit.

  The record demonstrates that Mr. Purkey had “‘a reasonable opportunity [in a

  prior § 2255 proceeding] to obtain a reliable judicial determination of the

  fundamental legality of his conviction and sentence.’” Chazen, 938 F.3d at 856

  (quoting Davenport, 147 F.3d at 609) (emphasis added); see Davenport, 147 F.3d

  at 609 (“Nothing in 2255 made the remedy provided by that section inadequate

  to enable Davenport to test the legality of his imprisonment. He had an

  unobstructed procedural shot at getting his sentence vacated.”). A reasonable

  opportunity does not include the opportunity to years later second-guess the

  selection of the claims that were asserted in the § 2255 action, pick new or

  “better” claims, and have those claims subject to judicial review in another

  judicial district.   Applied to the facts of Mr. Purkey’s case, § 2255 is not

  inadequate or ineffective.

        Moreover, allowing Mr. Purkey’s ineffective assistance claims to be brought

  in a § 2241 proceeding would be contrary to the statutory framework Congress


                                         24
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 25 of 29 PageID #: 9599



  created for federal prisoners seeking postconviction relief. Congress amended

  § 2255 in 1996 as part of the Antiterrorism and Effective Death Penalty Act

  (“AEDPA”). Most relevant here, AEDPA limits federal prisoners to one § 2255

  motion unless they receive authorization from the Court of Appeals to file a

  second or successive § 2255 motion. 28 U.S.C. § 2255(h). This limitation was

  designed to curtail the problem of “repetitive filings” from federal prisoners

  challenging their convictions. Garza, 253 F.3d at 922.

        Congress chose to “steer[] almost all [federal] prisoner challenges to their

  convictions and sentences toward § 2255.” Shepherd, 911 F.3d at 862. It did

  so by requiring § 2255 motions be filed in the district of conviction, Light, 761

  F.3d at 812, and limiting federal prisoners’ access to § 2241 by way of the

  Savings Clause.   See Davenport, 147 F.3d at 609 (“The purpose behind the

  enactment of section 2255 was to change the venue of postconviction

  proceedings brought by federal prisoners from the district of incarceration to the

  district in which the prisoner had been sentenced.”      (citing United States v.

  Hayman, 342 U.S. 205, 212-19 (1952)).

        Section 2255 “not only relieved the district courts where the major federal

  prisons were located from a heavy load of petitions for collateral relief; it also

  enhanced the efficiency of the system by assigning these cases to the judges who

  were familiar with the records.” Webster, 784 F.3d at 1145.

        The Savings Clause “must be applied in light of [§ 2255’s] history.” Taylor

  v. Gilkey, 314 F.3d 832 (7th Cir. 2002); see Unthank v. Jett, 549 F.3d 534, 535

  (7th Cir. 2008) (same).     It cannot be interpreted so expansively that it


                                         25
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 26 of 29 PageID #: 9600



  undermines “the careful structure Congress has created.” Garza, 253 F.3d at

  921; see Chazen, 938 F.3d at 865 (Barrett, J., concurring) (expressing

  “skeptic[ism]” of an argument that, if accepted, “risks recreating some of the

  problems that § 2255 was designed to fix”).

        In the limited instances where the Seventh Circuit has found the Savings

  Clause met, the Court crafted narrow holdings so as to not “creat[e] too large an

  exception to the exclusivity of section 2255.” Webster, 784 F.3d at 1140; see id.

  at 1140 n.9. Here, that’s not possible. The petitioners in Davenport, Garza, and

  Webster each presented a very specific “problem” based on a unique set of facts

  presented. In each case the relief granted was symmetrical, and thus inherently

  limited to a very small category of cases involving scenarios that could not or

  were not foreseen by Congress.      In Davenport, for example, the petitioner’s

  “problem” was that § 2255(h) did not permit a successive petition for new rules

  of statutory law.   To fix this problem, the Seventh Circuit crafted a narrow

  exception with three specific requirements limiting when and how a petitioner

  could pass through this exception. See Beason, 926 F.3d at 935; Davenport, 147

  F.3d at 610-12.

        Here, there is no very specific “problem” based on a unique set of facts that

  could be remedied through a narrowly drawn rule that would apply to a very

  small category of cases. Mr. Purkey’s “problem” is that after availing himself of

  the postconviction relief process created by Congress, including appellate review,

  he did not get the outcome that he wanted on his claims of ineffective assistance




                                         26
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 27 of 29 PageID #: 9601



  of counsel. But there is no “something more,” Webster, 784 F.3d at 1136, so

  there is no structural problem with § 2255.

        Unlike the limited types of claims that the Seventh Circuit has held to meet

  the Savings Clause in Davenport (statutory claims based on a retroactive change

  in the law), Garza (claims based on new decisions from international tribunals),

  and Webster (Atkins or Roper claims based on newly discovered evidence that

  existed at the time of the original proceedings and could not be discovered

  through reasonable diligence), Mr. Purkey asks the Court to allow ineffective

  assistance of trial counsel claims to proceed through the Savings Clause on the

  basis that § 2255 counsel was ineffective.       But unlike the relatively narrow

  categories of claims allowed to proceed in Davenport, Garza, and Webster,

  ineffective assistance of trial claims are ubiquitous. See Burt v. Titlow, 571 U.S.

  12, 19 (2013) (emphasizing that ineffective assistance of counsel claims are

  “common” and have been “adjudicated in countless criminal cases for nearly 30

  years”). To allow such a frequently litigated claim to be raised in a § 2241 petition

  would dismantle the very structure of § 2255. “If error in the resolution of a

  collateral attack were enough to show that § 2255 is inadequate or ineffective,

  many of the amendments made in 1996 would be set at naught.” Taylor, 314

  F.3d at 836.

                                          IV.

        For the foregoing reasons, the claims Mr. Purkey presents in his petition

  for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 are barred by the

  Savings Clause, 28 U.S.C. § 2255(e). His ineffective assistance of trial counsel


                                           27
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 28 of 29 PageID #: 9602



  claims (Claims 1, 2, and 8) are rejected for the reasons set forth in Sections III.D

  and III.E. His remaining five claims fail to fall within any of the Seventh Circuit’s

  Savings Clause precedents, and Mr. Purkey does not advance any basis for

  extending those precedents to these claims. Accordingly, his petition is denied

  with prejudice. See Prevatte v. Merlak, 865 F.3d 894, 901 (7th Cir. 2017)

  (explaining that dismissals pursuant to § 2255(e) are with prejudice).

        Because the Court has resolved Mr. Purkey’s claims, his motion to stay

  his execution pending resolution of his claims, dkt. [4], is denied as moot. Final

  Judgment consistent with this Order shall issue.

  SO ORDERED.
  Date: 11/20/2019




  Distribution:

  Brian Patrick Casey
  U.S. ATTORNEY'S OFFICE
  brian.casey@usdoj.gov

  Michelle M. Law
  FEDERAL DEFENDER -- WESTERN DISTRICT OF MISSOURI
  michelle_law@fd.org

  Kathleen D. Mahoney
  UNITED STATES ATTORNEY'S OFFICE
  kate.mahoney@usdoj.gov

  Brian L. Reitz
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  brian.reitz@usdoj.gov


                                           28
Case 2:19-cv-00414-JPH-DLP Document 76 Filed 11/20/19 Page 29 of 29 PageID #: 9603



  Jeffrey E. Valenti
  UNITED STATES ATTORNEY'S OFFICE
  jeff.valenti@usdoj.gov

  Rebecca Ellen Woodman
  REBECCA E. WOODMAN, ATTORNEY AT LAW, L.C.
  rewlaw@outlook.com




                                       29
